IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 17, 2009
                                     No. 08-20588
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

BENJAMIN SUTTON, III

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CR-512-1


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Benjamin Sutton, III pleaded guilty to two counts of bank robbery with a
firearm (counts 1 and 2) and two counts of possession of a firearm during and in
relation to a crime of violence (counts 3 and 4). The district court sentenced
Sutton to 140 months of imprisonment on counts 1 and 2, to be served
concurrently, 60 months of imprisonment on count 3, to be served consecutively,
and 300 months of imprisonment on count 4, to be served consecutively, for a
total of 500 months of imprisonment.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20588

      Sutton argues that the district court erred in enhancing his offense level
for each bank robbery offense by four levels pursuant to U.S.S.G. § 2B3.1(b)(4),
based on Sutton’s abduction of a bank security guard to facilitate each offense.
He contends that there was no abduction because he merely moved the security
guards within the bank and did not manifest any intent to abduct them.
      Because Sutton acknowledges that, as the district court determined, a
defendant need not leave a premises in order to abduct a victim and because the
cases cited by Sutton do not support his contention that an intent to “abduct” or
remove the security guards from the premises was required for the enhancement
to apply, he has not shown that the district court reversibly erred in applying the
guidelines enhancement. See United States v. Gonzalez, 445 F.3d 815, 817 (5th
Cir. 2006); United States v. Hawkins, 87 F.3d 722, 726-28 (5th Cir. 1996);
Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986). Furthermore, even if we
were to determine that the district court improperly applied this guidelines
enhancement, any such error is rendered harmless by the district court’s
determination that it would have imposed the same sentence even if the
guidelines enhancement were not applicable. See United States v. Bonilla, 524
F.3d 647, 656-57 (5th Cir. 2008), cert. denied, 129 S. Ct. 904 (2009).
      Sutton also contends that the sentencing court made “several statements”
indicating that it had impermissibly applied a presumption of reasonableness to
his sentence.   However, Sutton does not offer any facts in support of this
assertion, and nothing in the record indicates that the district court in fact
applied such a presumption.      Accordingly, this argument lacks any merit.
      AFFIRMED.




                                        2